Unlted

S States C
outherl’~l F;_Stg°éo?l;':;a.¢
United States District Court __
Southern District of Texas MAR 20 2019
Dav'dJ.
) Craig Cunningham l Brad'ey' C'efkofcoun
) Plaintiff, Pro-se
)
) v. ClVlL ACT|ON NO. 4:18-cv-OOO43-AL|V|-CAN
)
) The 7 Figure Wea|th Corporation et al
) Defendants.
)

) Smart Financia| Credit Union, Garnishee
) Comerica Bank, Garnishee
) Oscar Leroy Kinney, Garnishee

Plaintifi’s Notice of Non-suit for arnishees Smart inancial Credit Union and
Comericg Bgnk

   

1. To the honorable US Distn`ct Court:

2. The Plaintiff hereby non-suits the garnishees Comerica Bank and Srnart Financial

    
 

- _ dit Union from this action.

e 270-206 Plano, Tx 75075
615-348-1977 2/13/2019

  
 
 
 
  

United States District Court
Southern District of Texas

Craig Cunningham
Plaintiff, Pro-se

V. ClVlL ACT|ON NO. 4:18-Cv-00043-ALl\/|-CAN

The 7 Figure Wea|th Corporation et al
Defendants.

)
)
)
)
)
)
)
)

) Smart Financia| Credit Union, Garnishee
) Comerica Bank, Garnishee
) Oscar Leroy Kinney, Garnishee

Plaintiff’§ Certi{`\cate of §ervice

I hereby certify that a true copy of the foregoing was mailed to the following via USPS
First Class mail on 12/26/2018:

Oscar L Kinney 29326 Tumbury Village Dr., Spring, Tx 773 86
Sm `nancial Credit Union PO box 920719, Houston, TX 77292

oodlands Parkway, Spring Tx 77381

3000 Custer Road, ste 270 06 Plano, Tx 75075
615-348-1977 3/15/201

